 1 ALDRICH LAW FIRM, LTD.
   JOHN P. ALDRICH (SBN #6877)
 2 7866 West Sahara Avenue
   Las Vegas, NV 89117
 3 Telephone: (702) 853-5490
   Facsimile: (702) 227-1975
 4 E-mail: jaldrich@johnaldrichlawfirm.com

 5 ROBBINS ARROYO LLP
   BRIAN J. ROBBINS
 6 CRAIG W. SMITH
   ASHLEY R. RIFKIN
 7 STEVEN R. WEDEKING
   5040 Shoreham Place
 8 San Diego, CA 92122
   Telephone: (619) 525-3990
 9 Facsimile: (619) 525-3991
   E-mail: brobbins@robbinsarroyo.com
10         csmith@robbinsarroyo.com
           arifkin@robbinsarroyo.com
11         swedeking@robbinsarroyo.com
12 Attorneys for Plaintiff Dustin Gaj

13                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
14
   DUSTIN GAJ, Derivatively on Behalf of      )   Case No. 2:19-cv-00505-KJD-CWH
15 WYNN RESORTS, LTD.,                        )
                                              )
16                        Plaintiff,          )   STIPULATION TO EXTEND BRIEFING
           v.                                 )   SCHEDULE
17                                            )
   STEPHEN A. WYNN, MATTHEW                   )             (FIRST REQUEST)
18 MADDOX, KIMMARIE SINATRA, D.               )
   BOONE WAYSON, ALVIN V.                     )
19 SHOEMAKER, JOHN J. HAGENBUCH,              )
   ROBERT J. MILLER, RAY R. IRANI,            )
20 PATRICIA MULROY, CLARK T.                  )
   RANDT, JR., JAY L. JOHNSON, MARC           )
21 D. SCHORR, J. EDWARD VIRTUE,               )
   STEPHEN COOTEY, and CRAIG S.               )
22 BILLINGS,                                  )
                                              )
23                        Defendants,         )
                                              )
24         -and-                              )
                                              )
25 WYNN RESORTS, LTD., a Delaware             )
   Corporation,                               )
26                                            )
                  Nominal Defendant.          )
27

28
 1         This is the first stipulation to extend the briefing schedule for defendant Marc D. Schorr's Motion

 2 to Dismiss Complaint (Doc No. 67).

 3          WHEREAS, on June 25, 2019, plaintiff Dusitn Gaj ("Plaintiff") and all defendants except

 4 defendant Marc D. Schorr ("Schorr") submitted a stipulation setting forth the following briefing schedule

 5 regarding motions to dismiss: (1) defendant Stephen Cootey ("Cootey") may file a response to the

 6 complaint on or before June 26, 2019; (2) defendant Kimmarie Sinatra ("Sinatra") may file a response to

 7 the complaint on or before July 8, 2019; and (3) Plaintiff shall file an omnibus opposition to the already

 8 pending motions to dismiss and any motions to dismiss (Doc. Nos. 56 and 53) filed by Cootey or Sinatra
 9 on or before August 8, 2019, and defendants (with the exception of defendant Schorr) shall file their

10 replies by September 2, 2019 (the "Scheduling Stipulation") (Doc. No. 51);

11         WHEREAS, on June 28, 2019, the Court approved and entered the Scheduling Stipulation (Doc.
12 No. 55);

13         WHEREAS, prior to the entry of the Scheduling Stipulation, counsel for defendant Schorr had not
14 yet appeared as counsel or accepted service;

15         WHEREAS, on July 10, 2019, defendant Schorr filed the Stipulation Regarding Acceptance of
16 Service By Marc D. Schorr ("Service Stipulation") (Doc. No. 62);

17         WHEREAS, on July 16, 2019, the Court granted the Service Stipulation (Doc. No. 65);
18         WHEREAS, on July 18, 2019, defendant Schorr filed: (1) a motion to dismiss (Doc. No. 67); and

19 (2) a notice of joinder in the Wynn Resort Defendants' and defendant Sinatra's motions to dismiss (Doc.

20 No. 68) (together, "Defendant Schorr's Motion to Dismiss"); 1

21          WHEREAS, Plaintiff and defendant Schorr respectfully submit that a unified briefing schedule

22 will serve judicial efficiency and conserve resources; and

23          WHEREAS, Plaintiff's counsel and defendant Schorr's counsel have met and conferred and agree

24 that briefing on Defendant Schorr's Motion to Dismiss shall be on the same schedule as that for all other

25 defendants;

26
   1 "Wynn Resort Defendants" refers to defendants Matthew Maddox, D. Boone Wayson, Alvin V.
27 Shoemaker, John J. Hagenbuch, Robert J. Miller, Ray R. Irani, Patricia Mulroy, Clark T. Randt, Jr., Jay
   L. Johnson, J. Edward Virtue, Craig S. Billings, and nominal defendant Wynn Resorts, Ltd.
28
                                                      -1-
1          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by Plaintiff and defendant

2 Schorr, through their respective counsel of record, as follows:

3          1.     Plaintiff's opposition to Defendant Schorr's Motion to Dismiss shall be incorporated into

4 his omnibus opposition to be filed on or before August 8, 2019, pursuant to the Scheduling Stipulation;

5 and

6          2.     Defendant Schorr shall file his reply on or before September 2, 2019.

7

8    Dated: July 29, 2019                                  Respectfully submitted,
9                                                          /s/ Steven R. Wedeking
                                                           STEVEN R. WEDEKING
10                                                         ASHLEY R. RIFKIN
                                                           BRIAN J. ROBBINS
11                                                         CRAIG W. SMITH
                                                           ROBBINS ARROYO LLP
12
                                                           5040 Shoreham Place
13                                                         San Diego, CA 92122
                                                           Telephone: (619) 525-3990
14                                                         Facsimile: (619) 525-3991
                                                           E-mail: arifkin@robbinsarroyo.com
15                                                                 brobbins@robbinsarroyo.com
                                                                   csmith@robbinsarroyo.com
16                                                                 swedeking@robbinsarroyo.com
17                                                         JOHN P. ALDRICH
                                                           ALDRICH LAW FIRM, LTD.
18                                                         7866 West Sahara Avenue
                                                           Las Vegas, NV 89117
19                                                         Telephone: (702) 853-5490
                                                           Facsimile: (702) 227-1975
20                                                         E-mail: jaldrich@johnaldrichlawfirm.com
21                                                         Attorneys for Plaintiff Dustin Gaj
22   Dated: July 29, 2019                                  /s/ Richard A. Schonfeld
                                                           Richard A. Schonfeld
23                                                         David Z. Chesnoff
                                                           CHESNOFF & SCHONFELD, PC
24                                                         520 S. 4th Street,
                                                           Las Vegas, Nevada, 89101
25                                                         Telephone: (702) 384-5563
                                                           Facsimile: (702) 598-1425
26                                                         E-mail: dzchenoff@cslawoffice.net
                                                                    rschonfeld@cslawoffice.net
27
                                                           Attorney for Defendant Marc D. Schorr
28
                                                     -2-
1 IT IS SO ORDERED.

2
     Dated: August 1, 2019
3                              HONORABLE KENT J. DAWSON
4                              UNITED STATES DISTRICT JUDGE

5

6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                             -3-
